Citation Nr: 0126111	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1953 to March 1957.  
The veteran had subsequent service in the Reserves for over 
30 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2001, the veteran testified at a 
personal hearing at the San Antonio, Texas RO via video 
conference before the undersigned Acting Member of the Board.


FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO denied entitlement 
to service connection for a bilateral hearing loss disability 
and the veteran was provided notice of his procedural and 
appellate rights; however, a notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's June 1992 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A bilateral hearing loss disability was initially 
incurred during active duty for training service.  


CONCLUSIONS OF LAW

1.  The RO's June 1992 decision denying service connection 
for bilateral hearing loss disability is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  New and material evidence has been submitted since the 
RO's June 1992 decision; thus, the claim of service 
connection for a bilateral hearing loss disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991).

3.  A bilateral hearing loss disability was incurred in 
active duty for training service.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
January 1999 rating decision and in the April 1999 statement 
of the case, both sent to the veteran, of the reasons and 
bases for the denial of his claim.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and in the statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, both VA and private medical records are of record.  In 
addition, the veteran has been afforded VA ear and 
audiological evaluations.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

The veterans' service medical records reveal that he was 
afforded a discharge examination in March 1957.  Hearing on a 
whispered voice test was normal.  Thereafter, the veteran 
entered service with the Reserves.  

In August 1963, the veteran was afforded a periodic 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
0
0
0
0
15

In March 1967, the veteran was afforded an annual 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
15
LEFT
-10
-5
-5
10
-10

In July 1970, the veteran was afforded a periodic 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
40
LEFT
10
15
5
30
40

In March 1971, the veteran was afforded a periodic 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
45
LEFT
0
0
0
30
50

In July 1972, the veteran was afforded a periodic 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
40
LEFT
5
10
10
20
40

In June 1973, the veteran was afforded an enlistment 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
N/A
50
LEFT
5
5
5
N/A
45

Later in the month of June 1973, the veteran was afforded 
another examination.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
50
LEFT
5
5
5
0
45

In March 1975, the veteran was afforded a periodic 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
40
55
LEFT
0
0
5
50
55

In addition, it was noted in March 1975 that the veteran had 
bilateral high frequency hearing loss.  The veteran was given 
a limited duty profile based on bilateral high frequency 
hearing loss.

In February 1978, the veteran was afforded a periodic 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
45
20
LEFT
0
0
5
50
55

In March 1981, the veteran was afforded a periodic 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
25
60
LEFT
0
0
0
40
65

It was noted that the veteran had high frequency hearing 
loss. 

In April 1985, the veteran was afforded a periodic 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
45
60
LEFT
0
0
10
60
60

It was noted that the veteran had bilateral hearing loss.  

In May 1989, the veteran was afforded a periodic examination.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
65
LEFT
5
0
15
65
65

The veteran also underwent a private audiological evaluation 
in March 1989 at Beltone Hearing Aid Service.  The findings 
can not be reported as they were in graphical form.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board may not 
interpret graphical representations of audiometric data).

In a January 1990 letter, James L. Smith, M.D., indicated 
that the veteran was examined in his office in August 1989 
because of hearing loss and that an audiogram showed that the 
veteran had a severe high tone nerve type deafness resulting 
in very poor discrimination. 

In May 1991, the veteran filed a claim for VA disability 
compensation benefits.  At that time, he asserted that he had 
had hearing loss since approximately 1980.  

In October 1991, the veteran was afforded a VA audiological 
examination.  At that time, the veteran reported that he had 
had hearing loss since approximately 1980.  He reported that 
when he was in the Air Force (active duty) he served as a 
radio operator and was also involved in personnel matters.  
While in the Reserves he indicated that he was an aircraft 
training technician.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
70
65
LEFT
0
0
20
75
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was moderately severe to severe loss of 
sensitivity at 3,000 to 4,000 Hertz in both ears.  Also, 
constant bilateral tinnitus was noted.  

In a June 1992 rating decision, service connection for a 
hearing loss disability was denied.  In July 1992, the 
veteran was notified of this decision and of his procedural 
and appellate rights, but he did not thereafter perfect his 
appeal.  The RO's June 1992 rating decision denying service 
connection for a bilateral hearing loss disability is final.  
38 U.S.C.A. § 7105.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the June 1992 rating decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)

In November 1998, the veteran sought to reopen his claim of 
service connection for a bilateral hearing loss disability.  
At that time, the veteran related that he suffered hearing 
loss due to exposure to loading rockets and missiles on 
fighter jets during service, from 1960 to 1962.  In addition, 
he asserted that he was exposed to noise exposure while in 
the Reserves. 

In November 1998, the veteran was afforded a VA ear 
examination.  At that time, the veteran again reported that 
during service, he was exposed to excessive noises from 1960 
to 1962 when he worked on the flight line in aircraft 
maintenance and as an aircraft missile loader.  He indicated 
that he spent his time on the flight line exposed to jet 
engine noise, flight line noise, and the generators that 
supported equipment on the flight line.  Then, after 1962, he 
became an aircraft maintenance trainer, working in the office 
in the hanger, as well as on the flight line.  The veteran 
reported that he first realized that he had some hearing 
problems in about 1960 and that it had been a progressive 
condition ever since then.  The veteran denied having 
suffered a head injury during service.  The veteran reported 
having current problems with hearing.  Physical examination 
revealed that the mastoids were negative.  The external ears 
were well-formed.  The external ears were patent.  They were 
of normal size and configuration without any stenosis, 
obstruction, or foreign bodies.  The tympanic membranes were 
easily visualized.  Light reflex was preserved.  Transparency 
was fairly well-preserved.  There was no perforation, no 
retraction, and no scars noted.  Tuning fork examination 
indicated air conduction greater than bone conduction, 
bilaterally.  The diagnosis was hearing loss with tinnitus.  

On the authorized audiological evaluation, also in November 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
40
75
75
LEFT
5
10
50
80
80

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 82 percent in the left ear.  
The diagnosis was moderate to severe sensorineural loss of 
hearing sensitivity from 2000 to 4000 Hertz in both ears.  In 
addition, tinnitus was noted to be present and constant.

In January 1999, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for hearing loss.  The veteran appealed 
that determination.

In August 2001, the veteran testified at a personal hearing 
at the San Antonio, Texas RO via video conference before the 
undersigned acting member of the Board.  At that time, the 
veteran clarified that he was exposed to loud noises while 
performing active duty for training in the Air National 
Guard, including participation in rifle competitions as well 
as flight line noise.  In support of his contentions, the 
veteran submitted additional service records.  Some of these 
records were not previously of record and reviewed by the RO 
in conjunction with the veteran's claim.  However, the 
veteran waived RO jurisdiction over initial review of those 
records.  As such, the Board may initially review that 
evidence in conjunction with the veteran's claim.  38 C.F.R. 
§§ 19.37(b) and 20.1304(c).  In pertinent part, the newly 
submitted evidence shows that the veteran served on numerous 
periods of active duty for training and during such periods, 
was exposed to flight line noise as well as rifle noise (from 
numerous rifle competitions) during his service duties.  

In this case, the evidence added to the record since the RO's 
June 1992 rating decision includes the veteran's contentions 
that he has had bilateral hearing loss disability since the 
early 1960's, that this hearing loss was caused by noise 
exposure while on active duty for training, and that this 
hearing loss continued to progress to the present time.  In 
addition, service records confirm such periods of active duty 
for training and the recent medical evidence confirms 
bilateral hearing loss disability as contemplated under 
38 C.F.R. § 3.385. 

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2000).  Accordingly, this 
claim of service connection for bilateral hearing loss 
disability is reopened and must be considered on the merits.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131. 

Additionally, the pertinent laws and regulations provide that 
sensorineural hearing loss (organic disease of the nervous 
system) will be presumed to have been incurred in service if 
it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does he assert 
that he incurred hearing loss during combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

In sum, the medical evidence of record does not reflect a 
diagnosis of bilateral hearing loss during the veteran's 
period of active duty during the 1950's.  Rather, the record 
shows that bilateral hearing loss disability, as contemplated 
within 38 C.F.R. § 3.385 was initially incurred while the 
veteran was serving in the Reserves.  The veteran still 
suffers from the same bilateral hearing loss disability.  The 
veteran has submitted service records which confirmed 
numerous periods of active duty for training and these 
records also reflect service consistent with loud noise 
exposure, including exposure to aircraft and rifle noise.  
The veteran reported to the recent VA examiners his past 
history of this noise exposure during active duty for 
training and it is apparent that his reported history was 
accepted as credible.  The veteran was in the Reserves for 
over 30 years. 

The current VA examinations showed that the veteran related 
to the examiners that he was exposed to noise exposure during 
active duty training service and that the examiners relied 
upon his reports in their notations.  The Board also notes 
that the service records do indeed support the veteran's 
report of noise exposure.  As such, the examiners were not 
relying upon an inaccurate medical history when they examined 
the veteran. 

With the resolution of every reasonable doubt in favor of the 
veteran, the Board finds that the record in its entirety is 
sufficient to demonstrate a medical relationship between the 
veteran's noise exposure during active duty for training 
service and his current bilateral hearing loss disability.  
Thus, the Board finds that the current medical evidence 
coupled with the other evidence of record establishes that 
the veteran's current bilateral hearing loss disability was 
incurred in active duty for training service. 


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals



 

